                                          Case 3:20-cv-06316-MMC Document 41 Filed 08/17/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ALBERT ACOSTA,                                  Case No. 20-cv-06316-MMC
                                                       Plaintiff,
                                  8
                                                                                         ORDER OF DISMISSAL
                                                  v.
                                  9

                                  10     PRUDENTIAL INSURANCE COMPANY
                                         OF AMERICA, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The court-appointed mediator having advised the Court that the parties have
                                  14   agreed to a settlement of this cause,
                                  15          IT IS HEREBY ORDERED that plaintiff Albert Acosta's claims alleged against
                                  16   defendants be dismissed without prejudice; provided, however, that if any party shall
                                  17   certify to this Court, within ninety days, with proof of service of a copy thereof on
                                  18   opposing counsel, that the agreed consideration for said settlement has not been
                                  19   delivered over, the foregoing Order shall stand vacated and this cause shall forthwith be
                                  20   restored to the calendar for further proceedings as appropriate.1
                                  21          IT IS SO ORDERED.
                                  22

                                  23   Dated: August 17, 2021
                                                                                                MAXINE M. CHESNEY
                                  24                                                            United States District Judge
                                  25

                                  26
                                  27          1
                                               Nothing herein is intended to preclude the subsequent filing of a dismissal with
                                  28   prejudice.
